Citation Nr: 0600415	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to apportionment of the veteran's Department of 
Veterans Affairs disability compensation benefits.


REPRESENTATION

Appellant represented by:	Not Represented

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The case was remanded for additional 
development in September 2004.  It is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran is currently in receipt of a 100 percent 
award of compensation for a total disability evaluation based 
on individual unemployability, in effect since August 1994.

2.  The appellant is the veteran's ex-wife.  The appellant 
and the veteran have two children.

3.  Need on the part of the appellant has been demonstrated, 
but the veteran is providing for his children and an 
apportionment of his disability compensation benefits would 
cause undue hardship for the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's disability 
compensation for the support of his two children are not met.  
38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 
3.452 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran and the appellant were married in June 1988.  
They had two children of the marriage prior to their divorce 
in January 1997.  One child was born in May 1989, and the 
other child in September 1992.  Both are under the age of 18 
at all times relating to this claim.

The veteran was originally granted service connection for 
chronic low back pain in November 1971.  He was assigned a 10 
percent disability rating.  The veteran began to receive 
additional benefits for his spouse and dependent children 
after his disability rating was increased to 40 percent in 
December 1991.

The veteran submitted several claims for an increased rating 
over the years.  He was awarded entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) by way of a Board decision dated in October 1997.  The 
RO issued a rating decision that implemented the Board's 
decision and assigned an effective date of August 2, 1994, in 
December 1997.

The veteran submitted a request to remove his wife from his 
award in November 1997.  He included a copy of a January 1997 
divorce decree.  The decree required that the veteran provide 
$300 per month in child support.  A property settlement 
agreement, ratified by the divorce decree, noted that the 
appellant and the two children would maintain possession of a 
house owned in the veteran's name.  The veteran was 
responsible for all payments, taxes, and insurance on the 
house until the minor children reached the age of 18.  

The appellant submitted her claim for apportionment in 
January 1998.  She indicated that the veteran was responsible 
for providing $300 per month in child support for their two 
children.  She did not provide any other financial 
information.  The RO did not act on her claim.

The appellant wrote to the RO in March 2002.  She said that 
she "disagreed" with a decision that VA had made on her 
claim.  There was no decision made on her claim at that time.

The RO wrote to the appellant in March 2002.  She was asked 
to provide an itemized listing of her monthly income from all 
sources, to show the value of any property, such as real 
estate owned by her, and to provide an itemized list of her 
monthly expenses.  She was informed that the veteran's income 
and expense information was also requested.

The RO also wrote to the veteran in March 2002.  In addition 
to being asked to provide the same information as the 
appellant, the veteran was asked to show how much he 
contributed to the support of his [ex-]spouse and children 
that did not live with him.  He was to include any family 
income and to explain what hardship would occur if a share of 
his compensation was to be paid in apportionment.

The appellant submitted her financial information in April 
2002.  She submitted a copy of a notice from Citifinancial 
Mortgage, dated in January 2002, that showed that her 
mortgage was approximately $2,600 in arrears.  The notice 
indicated that the past due amount, and charges, was to be 
paid by February 25, 2002.  The appellant included a 
handwritten notation that the veteran was now $5,000 behind 
and that the house had been put up for foreclosure in June 
2002.  The appellant included a copy of a motion filed with 
the Chancery Court of Warren County, Mississippi, in February 
2002.  The motion was a request to find the veteran in 
contempt of an order issued by the Court in October 2001.  
That order required that the veteran bring the mortgage 
current as of January 1, 2002.  The motion contended that the 
veteran had not made any mortgage payments accruing since 
October 31, 2001.  

The appellant's Financial Status Report (FSR) showed that she 
had gross monthly income from her wages and child support 
from the veteran.  Her net monthly income was $1,142.66.  The 
appellant listed monthly expenses of $1,154.07.  She 
indicated that she had a negative amount of $11.47 per month 
for discretionary income.  She also listed assets consisting 
of her 1996 vehicle, valued at $5,000.  The appellant 
reported that she had made her final car payment.  She listed 
no bank accounts.

The Board notes that the appellant failed to list her monthly 
payments on installment contracts and other debts that was 
contained on the reverse side of her VA Form 20-5655.  The 
appellant listed an additional $115 per month for medical 
expenses.  She said that she only paid $40 per month on four 
of the listed six expenses, at $10 per expense, even though 
the total amount owed per month was $115.  With the $115 
month figure included the appellant has total monthly 
expenses of $1,269.07 and a negative cashflow of $126.47.

The veteran submitted his FSR in April 2002.  He listed his 
monthly income as his VA disability payment of $2,311.  He 
listed expenses that represented some double counting for a 
total of $3,327 per month.  A detailed look at the veteran's 
submission reflects that he had $905 in expenses for food, 
utilities, and rent.  He also had $1,777 in installment and 
other debt that included $300 for child support and $743 for 
the mortgage.  The veteran reported that he was approximately 
$2,900 behind in the mortgage.  He said that he did not have 
the money to pay it.  The veteran also listed a monthly debt 
of $136 on a loan that he also listed a "zero" balance.  
The Board has excluded this amount from the veteran's 
expenses.  

The veteran reported having $50 in a checking account.  He 
also listed ownership of a 1994 Chevy truck but did not 
include a value for the truck.

In summary the veteran has monthly income of $2,311 and 
monthly expenses of $2,682.  His net loss per month is $371.

The RO denied the appellant's claim for apportionment in May 
2002.  The RO determined that it would be an undue financial 
hardship for the veteran to award any apportionment of his 
disability compensation.  

The decision relied on incorrect income/expense amounts in 
its determination.  The decision cited incorrect expense 
amounts for both the veteran and the appellant.  
Specifically, the RO cited to an expense amount of $2,422 for 
the veteran.  This was taken from his FSR but failed to 
include his rent, food, and utilities but included his rent a 
second time as well as the $136 monthly payment for a loan 
that had no balance due.  The expense amount for the 
appellant was also incorrect as it did not include the $115 
for her monthly installment and other debts.  

The appellant submitted her notice of disagreement via e-mail 
in June 2002.  The appellant submitted her substantive appeal 
in November 2002.  She provided updated financial 
information, although not through a FSR.  She reported her 
monthly net income, to include $300 per month in child 
support, as $1170.26.  She said that she had monthly expenses 
of $1,534.04; however, a review of the amounts listed did not 
show all the expenses to be monthly.  The appellant provided 
information on her food, utilities, gas, garbage collection, 
cable, church, two medical bills, and a car loan.  She also 
listed $150 for entertainment expenses for the children.  She 
further listed one-time expenses of purchases of clothing for 
the two children, as well as several expenditures to cover 
participation in sports and other items.  She did not list a 
monthly clothing expense.  Most notable, the appellant did 
not list any expense related to housing.  The Board's 
calculation of the listed expenses, to include the monthly 
entertainment expense, but excluding the one-time expenses, 
shows her monthly expenses to be $934.04.  Even if all of the 
listed expenses were included, the total would be $1,375.54.  

The Board remanded the case in September 2004.  The purpose 
of the remand was for the RO to provide the notice required 
by the Veterans Claims Assistance Act of 2000 (VCAA).  The RO 
wrote to the appellant in November 2004.  She was provided 
with the required notice.  The appellant did not respond to 
the RO's letter.

II.  Analysis

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in his custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450 (2005).  More specifically, 38 C.F.R. 
§ 3.450 provides that an apportionment may be paid if the 
veteran's children are not residing with him and he is not 
reasonably discharging his responsibility for the children's 
support.  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2005).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Section 3.451 further provides that apportionment 
of more than 50 percent of the veteran's benefits is 
ordinarily considered to constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits is ordinarily considered insufficient to constitute 
a reasonable basis for any apportionment.

In this case, the veteran is required to provide child 
support in the amount of $300 per month and to pay the 
mortgage for the house where the appellant and their two 
children live.  This was established as per the January 1997 
divorce decree and the incorporated property settlement 
agreement.

Although there is evidence of record that the veteran had 
failed to keep the mortgage payment current as of January 
2002, there is no evidence of record to show that he did not 
cure that defect.  The appellant has not reported that she 
moved from the house due to foreclosure or had to find 
another place to live for any reason.  Moreover, she has not 
reported that she has any expense related to providing 
housing such as rent or mortgage.  Further, she did not 
report any change in residence or cost of housing following 
the RO's letter of November 2004.

In addition, the appellant has continued to list the 
veteran's payment of $300 per month as income.  She has not 
reported that he has failed to make the required payments.  
The Board is aware of the appellant's sentiments in that she 
feels the veteran should do more; however, the evidence of 
record shows that he is providing support to his two 
dependent children.  Thus there is no basis for an 
apportionment under the general provisions of 38 C.F.R. 
§ 3.450.

In regard to a special apportionment both the veteran and the 
appellant report a negative discretionary income for each 
month after paying all expenses.  Available evidence shows 
that the veteran has a larger monthly deficit than the 
appellant.

The veteran is contributing $1,043 per month in support of 
his children by way of his child support and payment of the 
mortgage.  This represents approximately 45 percent of his 
total monthly income.  The regulations provide that an amount 
apportioned should generally be considered with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him, while an apportionment of 
less than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. §3.451.  

With consideration of the veteran's total expenses in 
relation to his income, the Board concludes that a 
preponderance of the evidence supports the conclusion that 
any apportionment would cause the veteran financial hardship.  
Accordingly, there is no basis to grant a special 
apportionment of the veteran's disability compensation.  

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  VA 
has issued final regulations to implement these statutory 
changes, codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Under the Act, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
appellant has provided the necessary information to complete 
her claim for apportionment.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The appellant submitted her claim for apportionment in 
January 1998, nearly three years prior to the enactment of 
the VCAA.  The RO failed to act on it until March 2002.  The 
RO notified the appellant of the evidence she needed to 
submit for her claim to be considered in March 2002.  The 
veteran was required to submit similar evidence.  

The appellant responded to the RO's letter in April 2002.  
She submitted detailed financial information as well as 
evidence of the veteran's failure to make required mortgage 
payments.  Her claim was denied in May 2002.  Thus the 
initial unfavorable decision occurred before any VCAA notice 
in this case.  

The appellant was issued a statement of the case that further 
explained the basis for the denial as well as the statutory 
and regulatory provisions relied on in September 2002.  The 
appellant submitted her substantive appeal in November 2002.  
She included additional information and evidence in support 
of her claim.

The appellant's claim was remanded by the Board in September 
2004.  The remand was for the specific purpose of providing 
the appellant with the notice required by the VCAA.  The RO 
wrote to the appellant in November 2004.  The letter 
identified the evidence needed to support her claim.  She was 
further advised as to what VA was responsible for and what 
she was required to do in the development of her claim.  The 
appellant was requested to submit any evidence to the RO.  

The RO continued to deny the appellant's claim.  She was 
issued a supplemental statement of the case (SSOC) in 
September 2005.  She was provided notice as to why the 
evidence of record failed to establish entitlement to 
apportionment.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  She has been 
provided with notice of what VA would do in developing her 
claim and what she needed to do.  The appellant was asked to 
submit evidence that she had in support of her claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the appellant's claim was filed several years prior to 
the enactment of the VCAA.  Although the initial unfavorable 
decision of May 2002 was issued after the enactment of the 
VCAA, it was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
appellant has still been afforded proper VCAA notice.  The 
November 2004 RO letter provided her with the notice 
necessary to substantiate her claim, and to identify 
outstanding evidence.  The letter advised her of her duties 
and those of VA, and advised her to submit her evidence to 
VA.  

The appellant has not alleged any adverse impact on her 
ability to support her claim as a result of the timing of the 
complete notice.  As noted above, the case was remanded in 
September 2004 to allow for additional development.  The 
appellant was then issued an SSOC that weighed the additional 
evidence in determining that it was not sufficient to 
establish entitlement to apportionment. 

The Board finds that the RO's efforts, in total, afforded the 
appellant a "meaningful opportunity to participate 
effectively in the processing of her claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the appellant.  

Unlike a veteran's claim for disability compensation, this 
type of claim mostly involves financial information.  The 
appellant was advised of the information/evidence required to 
establish entitlement.  She provided the requested 
information/evidence.  She updated her evidence.  She did not 
identify any additional information/evidence that could be 
obtained to support her claim.  Her case was remanded in 
September 2004 to afford her the opportunity to supplement 
the evidence of record.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2005).


ORDER

An apportionment of the veteran's disability compensation for 
the support of his two children is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


